ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77Q1(e) Exhibit A JOHN HANCOCK FUNDS II AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT AMENDMENT (the “Amendment”) made this 17th day of December, 2010, to the Amended and Restated Advisory Agreement dated September 26, 2008, between John Hancock Funds II, a Massachusetts business trust (the “Trust”) and John Hancock Investment Management Services, LLC, a Delaware limited liability company (“JHIMS” or the “Adviser”). In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN APPENDIX A Appendix A is amended to add the advisory fee for the Capital Appreciation Value Fund. 2. EFFECTIVE DATE The Amendment shall become effective with respect to the Portfolios on the later of: (i) the date of its execution and (ii) approval by the Board of Trustees of the Trust of the Amendment. John Hancock Funds II By: /s/ Hugh McHaffie Hugh McHaffie John Hancock Investment Management Services, LLC By: /s/ Andrew Arnott Andrew Arnott APPENDIX A ADVISORY FEE SCHEDULES The Adviser shall serve as investment adviser for each Fund of the Trust listed below. The Trust will pay the Adviser, as full compensation for all services provided under this Agreement with respect to each Fund, the fee computed separately for such Fund at an annual rate as follows (the "Adviser Fee"). The term Aggregate Net Assets in the chart below includes the net assets of a Fund of the Trust. It also includes with respect to certain Funds as indicated in the chart the net assets of one or more other portfolios, but in each case only for the period during which the subadviser for the Fund also serves as the subadviser for the other portfolio(s) and only with respect to the net assets of such other portfolio(s) that are managed by the subadviser. For purposes of determining Aggregate Net Assets and calculating the Adviser Fee, the net assets of the Fund and each other fund of the Trust are determined as of the close of business on the previous business day of the Trust, and the net assets of each portfolio of each other fund are determined as of the close of business on the previous business day of that fund. The Adviser Fee for a Fund shall be based on the applicable annual fee rate for the Fund which for each day shall be equal to (i) the sum of the amounts determined by applying the annual percentage rates in the table to the applicable portions of Aggregate Net Assets divided by (ii) Aggregate Net Assets (the Applicable Annual Fee Rate). The Adviser Fee for each Fund shall be accrued and paid daily to the Adviser for each calendar day. The daily fee accruals will be computed by multiplying the fraction of one over the number of calendar days in the year by the Applicable Annual Fee Rate, and multiplying this product by the net assets of the Fund. Fees shall be paid either by wire transfer or check, as directed by the Adviser. If, with respect to any Fund, this Agreement becomes effective or terminates, or if the manner of determining the Applicable Annual Fee Rate changes, before the end of any month, the fee (if any) for the period from the effective date to the end of such month or from the beginning of such month to the date of termination or from the beginning of such month to the date of such change, as the case may be, shall be prorated according to the proportion which such period bears to the full month in which such effectiveness or termination or change occurs. Advisory Fee Schedules Trust Portfolio Aggregate Net Assets Include the Net Assets of the following funds in addition to the Trust Portfolio Advisory Fee of the Trust Portfolio Active Bond Fund Active Bond Trust (JHT) 0.600%at all asset levels. All Cap Core Fund All Cap Core Trust (JHT) 0.800%first $500 million; and 0.750%excess over $500 million. All Cap Value Fund All Cap Value Trust (JHT) 0.800% first $500 million; and 0.750% excess over $500 million. Alpha Opportunities Fund Alpha Opportunities Trust (JHT) 1.025% first $250 million; 1.00% next $250 million; 0.975% next $500 million; and 0.950% excess over $1 billion. Alternative Asset Allocation Fund N/A See below Blue Chip Growth Fund Blue Chip Growth Trust (JHT) 0.825% first $1 billion; and 0.775% excess over $1 billion.* *When Aggregate Net Assets exceed $1 billion on any day, the annual rate of advisory fee for that day is 0.800% on the first $1 billion of Aggregate Net Assets. Capital Appreciation Fund Capital Appreciation Trust (JHT) 0.850%first $300 million; 0.800%between $300 million and $500 million; 0.700%between $500 million and $1 billion; and 0.670%excess over $1 billion. Capital Appreciation Value Fund Capital Appreciation Value Trust (JHT) See below Core Allocation Plus Fund Core Allocation Plus Trust (JHT) 0.915% first $500 million; and 0.865% excess over $500 million Core Bond Fund Core Bond Trust (JHT) 0.690%first $200 million; 0.640%next $200 million; and 0.570%excess over $400 million. Core Diversified Growth & Income Portfolio See below See below Core Fundamental Holdings Portfolio See below See below Core Global Diversification Portfolio See below See below Currency Strategies Fund Currency Strategies Trust (JHT) 0.950% first $250 million; 0.900%  next $250 million; and 0.850% excess over $500 million. Emerging Markets Value Fund Emerging Markets Value Trust (JHT) 1.00% first $100 million; 0.950% - excess over $100 million Emerging Markets Debt Fund Not applicable 0.725%first $250 million; 0.700%next $500 million; and 0.675%excess over $750 million. Equity-Income Fund Equity-Income Trust (JHT) 0.825% first $1 billion; and 0.775% excess over $1 billion.* *When Aggregate Net Assets exceed $1 billion on any day, the annual rate of advisory fee for that day is 0.800% on the first $1 billion of Aggregate Net Assets. Financial Services Fund Financial Services Trust (JHT) 0.850% first $50 million; 0.800% next $450 million; and 0.750% excess over $500 million. Floating Rate Income Fund Floating Rate Income Trust (JHT) 0.700% first $1.1 billion; 0.675% next $0.90 billion; and 0.650% excess over $2 billion. Fundamental Value Fund Fundamental Value Trust (JHT) 0.850%first $50 million; 0.800%next $450 million; and 0.750%excess over $500 million. Global Fund JHT Global Trust International Value Trust Income Trust Mutual Shares Trust JHF II International Value Fund Income Fund Mutual Shares Fund International Small Cap Fund 0.850% first $1 billion; and 0.800% excess over $1 billion. Global Agribusiness Fund N/A 0.850% first $250 million; 0.800% excess over $250 million. Global Bond Fund Global Bond Trust (JHT) 0.700%at all asset levels. Global High Yield Fund N/A 0.825% first $250 million; 0.790% next $500 million; and 0.770% excess over $750 million. Global Infrastructure Fund N/A 0.850% first $250 million; 0.800% excess over $250 million. Global Real Estate Fund N/A 0.900% first $500 million; 0.875%  next $250 million; and 0.850% excess over $750 million. Global Timber Fund N/A 0.850% first $250 million; 0.800% excess over $250 million. Heritage Fund (formerly, Vista Fund) Heritage Trust (JHT) 0.850%first $400 million; 0.825%next $600 million; and 0.800%excess over $1 billion. High Income Fund High Income Trust (JHT) 0.725%first $150 million; 0.675%between $150 million and $500 million; 0.650%between $500 million and $2.5billion; and 0.600%excess over $2.5billion. High Yield Fund High Yield Trust (JHT) 0.700%first $500 million; and 0.650%excess over $500 million. Income Fund JHT Income Trust International Value Trust Global Trust Mutual Shares Trust JHF II International Small Cap Fund International Value Fund Global Fund Mutual Shares Fund 1.075% first $50 million; 0.915% next $150 million; 0.825% next $300 million; and 0.800% excess over $500 million When Aggregate Net Assets exceed $500 million, the advisory fee is 0.800% on all net assets of the Income Fund. Index 500 Fund 500 Index Trust (JHT) 0.470%first $500 million; and 0.460%excess over $500 million International Equity Index Fund International Equity Index Trust A (JHT) 0.550%first $100 million; and 0.530%excess over $100 million. International Growth Stock Fund International Growth Stock Trust (JHT) 0.850% first $250 million; 0.800%  next $500 million; and 0.750% excess over $750 million. International Opportunities Fund International Opportunities Trust (JHT) 0.900%first $750 million; 0.850%between $750 million and $1.5 billion; and 0.800%excess over $1.5 billion. International Small Cap Fund N/A 1.050%first $200 million; 0.950%next $300 million; and 0.850%excess over $500 million. International Small Company Fund International Small Company Trust (JHT) 0.950% at all asset levels. International Value Fund JHT Global Trust Income Trust International Value Trust Mutual Shares Trust JHF II Global Fund Income Fund International Small Cap Fund Mutual Shares Fund 0.950% first $150 million; 0.850% next $150 million; and 0.800% excess over $300 million When Aggregate Net Assets exceed $300 million, the advisory fee rate is 0.800% on all net assets. Investment Quality Bond Fund Investment Quality Bond Trust (JHT) 0.600%first $500 million; and 0.550%excess over $500 million. Large Cap Fund Large Cap Trust (JHT) 0.780%first $250 million; 0.730%next $250 million; 0.680%next $250 million; and 0.650%excess over $750 million. Large Cap Value Fund Large Cap Value Trust (JHT) 0.825%first $500 million; 0.800%next $500 million; 0.775%next $500 million; 0.720%next $500 million; and 0.700%excess over $2 billion. Lifecycle Portfolios Lifecycle Trusts (JHT) See below Lifestyle Portfolios Lifestyle Trusts (JHT) See below Mid Cap Growth Index Fund N/A 0.530% first $50 million; 0.510% next $50 million; and 0.490% excess over $100 million. Mid Cap Index Fund Mid Cap Index Trust (JHT) 0.490%first $250 million; 0.480%next $250 million; and 0.460%excess over $500 million. Mid Cap Stock Fund Mid Cap Stock Trust (JHT) 0.875%first $200 million; 0.850%next $300 million; and 0.825%excess over $500 million. Mid Cap Value Equity Fund Mid Cap Value Equity Trust (JHT) 0.875%first $250 million; and 0.850%next $250 million; 0.825%next $500 million; and 0.800%excess over $1 billion. Mid Cap Value Index Fund N/A 0.530% first $50 million; 0.510% next $50 million; and 0.490% excess over $100 million. Mid Value Fund Mid Value Trust (JHT) 1.050% first $50 million; 1.00% excess over $50 million. Money Market Fund Money Market Trust (JHT) 0.500%first $500 million; and 0.470%excess over $500 million. Multi Sector Bond Fund N/A 0.740% first $250 million; 0.700% next $500 million; and 0.675% excess over $750 million. Mutual Shares Fund N/A 0.960% on all assets. Natural Resources Fund Natural Resources Trust (JHT) 1.000% first $1 billion; 0.975%  next $1 billion; 0.950% excess over $2 billion. Optimized Value Fund Optimized Value Trust (JHT) 0.700%first $500 million; 0.650%next $500 million; and 0.600%excess over $1 billion. Real Estate Equity Fund N/A 0.875%first $250 million; 0.850%next $250 million; and 0.825%excess over $500 million. Real Estate Securities Fund Real Estate Securities Trust (JHT) 0.700%at all asset levels. Real Return Bond Fund Real Return Bond Trust (JHT) 0.700%first $1 billion; and 0.650%excess over $1 billion. Retirement Distribution Portfolios N/A See below Retirement Portfolios N/A See below Science& Technology Fund Science & Technology Trust (JHT) 1.050%first $500 million; and 1.000%excess over $500 million. Short Term Government Income Fund Short Term Government Income Trust (JHT) 0.570% first $250 million; and 0.550% excess over $250 million. Small Cap Growth Fund Small Cap Growth Trust 1.100%first $100 million; and 1.050%excess over $100 million. Small Cap Index Fund Small Cap Index Trust (JHT) 0.490%first $250 million; 0.480% next $250 million; and 0.460%excess over $500 million. Small Cap Opportunities Fund Small Cap Opportunities Trust (JHT) 1.000%first $500 million; 0.950%next $500 million; 0.900%next $1 billion.; and 0.850%excess over $2 billion Small Cap Value Fund Small Cap Value Trust (JHT) 1.100% first $100 million; 1.050%  next $500 million; and 1.000% excess over $600 million Small Company Growth Fund JHT Small Company Growth Trust Small Cap Opportunities Trust International Growth Stock Trust Value Trust JHF II Small Cap Opportunities Fund International Growth Stock Fund Value Fund 1.050% first $250 million; and 1.000% excess over $250 million. The applicable rate is 1.000% on all net assets of the Small Company Growth Fund when the Aggregate Net Assets exceed $1 billion. Small Company Value Fund Small Company Value Trust (JHT) 1.050%first $500 million; and 1.000%excess over $500 million. Smaller Company Growth Fund Smaller Company Growth Trust (JHT) 1.100% first $125 million; 1.050% next $250 million; 1.00% next $625 million; and 0.950% excess over $1 billion. Spectrum Income Fund New Income Trust (JHT) 0.800%first $250 million; and 0.725%excess over $250 million. Strategic Bond Fund Strategic Bond Trust (JHT) 0.700%first $500 million; and 0.650%excess over $500 million. Strategic Income Opportunities Fund Strategic Income Opportunities Trust (JHT) 0.700%first $500 million; and 0.650%excess over $500 million. Technical Opportunities Fund N/A 1.350% first $250 million; 1.300% next $250 million; and 1.250% excess over $500 million. Technical Opportunities Fund II N/A 1.100%  first $250 million; 1.050%  next $750 million; and 1.000%  over $1 billion. Total Bond Market Fund N/A 0.490%first $500 million; and 0.470%excess over $500 million. Total Return Fund Total Return Trust (JHT) See below Total Stock Market Index Fund Total Stock Market Index Trust (JHT) 0.490%first $250 million; 0.480%next $250 million; and 0.460%excess over $500 million. U.S. High Yield Bond Fund U.S. High Yield Bond Trust (JHT) 0.750%first $200 million; and 0.720%excess over $200 million. U.S. Multi Sector Fund U.S. Multi Sector Trust (JHT) 0.780%first $500 million; 0.760%next $500 million; 0.750%next $1.5 billion; and 0.740%excess over $2.5 billion. Value Fund Value Trust (JHT) 0.750%first $200 million; 0.725%next $300 million; and 0.650%excess over $500 million. Value & Restructuring Fund Value & Restructuring Trust (JHT) 0.825%first $500 million; 0.800%next $500 million; and 0.775%excess over $1 billion. Capital Appreciation Value Fund If net assets are less than $500 million, the following fee schedule shall apply: First $250 million of Aggregate Net Assets Excess Over $250 million of Aggregate Net Assets 0.950% 0.850% If net assets equal or exceed $500 million but are less than $2 billion, the following fee schedule shall apply: First $1 billion of Aggregate Net Assets Excess Over $1 billion of Aggregate Net Assets 0.850% 0.800% If net assets equal or exceed $2 billion but are less than $3 billion, the following fee schedule shall apply: First $500 million of Aggregate Net Assets Excess Over $500 million of Aggregate Net Assets 0.850% 0.800% If net assets equal or exceed $3 billion, the following fee schedule shall apply: All Asset Levels 0.800% Total Return Fund The Adviser shall serve as investment adviser for the Portfolio of the Trust listed below. The Trust will pay the Adviser, as full compensation for all services provided under this Agreement with respect to the Portfolio, the fee computed separately for the Portfolio at an annual rate as follows (the "Adviser Fee"). Pacific Investment Management Company (PIMCO) is the Subadviser to the Portfolio During the period during which PIMCO is the subadviser to the Portfolio, if Relationship Net Assets* equal or exceed $3 Billion, the following fee schedule shall apply: Portfolio First $1 Billion of Total Return Net Assets ** Excess Over $1 Billion of Total Return Net Assets ** Total Return Fund 0.700% 0.675% If Relationship Net Assets* are less than $3 Billion, the following fee schedule shall apply: Portfolio All Asset Levels Total Return Fund 0.700% *The term Relationship Net Assets shall mean the aggregate net assets of all portfolios of the John Hancock Trust and the John Hancock Funds II that are subadvised by PIMCO. These funds currently include the Total Return Trust, the Real Return Bond Trust and the Global Bond Trust, each a series of the Trust, and the Total Return Fund, the Real Return Bond Fund and the Global Bond Fund, each a series of John Hancock Funds II. PIMCO is not the Subadviser to the Portfolio If PIMCO is not the subadviser to the Portfolio, the following fee schedule shall apply: Portfolio First $1 Billion of Total Return Net Assets ** Excess Over $1 Billion of Total Return Net Assets ** Total Return Fund 0.700% 0.675% **The term Total Return Net Assets includes the net assets of the Portfolio. It also includes with respect to the Portfolio the net assets of the Total Return Trust, a series of John Hancock Trust but only for the period during which the subadviser for the Portfolio also serves as the subadviser for the Total Return Trust. For purposes of determining Total Return Net Assets and calculating the Advisory Fee, the net assets of the Portfolio are determined as of the close of business on the previous business day of the Trust, and the net assets of the Total Return Trust are determined as of the close of business on the previous business day of that fund. The Adviser Fee for a Portfolio shall be based on the applicable annual fee rate for the Portfolio which for each day shall be equal to (i) the sum of the amounts determined by applying the annual percentage rates in the table to the applicable portions of Total Return Net Assets divided by (ii) Total Return Net Assets (the Applicable Annual Fee Rate). T he Adviser Fee for each Portfolio shall be accrued and paid daily to the Adviser for each calendar day. The daily fee accruals will be computed by multiplying the fraction of one over the number of calendar days in the year by the Applicable Annual Fee Rate, and multiplying this product by the net assets of the Portfolio. Fees shall be paid either by wire transfer or check, as directed by the Adviser. If, with respect to any Portfolio, this Agreement becomes effective or terminates, or if the manner of determining the Applicable Annual Fee Rate changes, before the end of any month, the fee (if any) for the period from the effective date to the end of such month or from the beginning of such month to the date of termination or from the beginning of such month to the date such change, as the case may be, shall be prorated according to the proportion which such period bears to the full month in which such effectiveness or termination or change occurs. Funds of Funds The Adviser shall serve as investment adviser for each Portfolio listed below (each a Fund of Funds). Lifestyle Aggressive Portfolio Lifecycle 2010 Portfolio Lifestyle Balanced Portfolio Lifecycle 2015 Portfolio Lifestyle Conservative Portfolio Lifecycle 2020 Portfolio Lifestyle Growth Portfolio Lifecycle 2025 Portfolio Lifestyle Moderate Portfolio Lifecycle 2030 Portfolio (collectively, the Lifestyle Portfolios) Lifecycle 2035 Portfolio Lifecycle 2040 Portfolio Retirement 2010 Portfolio Lifecycle 2045 Portfolio Retirement 2015 Portfolio Lifecycle 2050 Portfolio Retirement 2020 Portfolio (collectively, the  Lifecycle Portfolios) Retirement 2025 Portfolio Retirement 2030 Portfolio Retirement Distribution Portfolio Retirement 2035 Portfolio Retirement Rising Distribution Portfolio Retirement 2040 Portfolio (collectively, the Retirement Distribution Portfolios) Retirement 2045 Portfolio Retirement 2050 Portfolio Alternative Asset Allocation Fund (collectively, the Retirement Portfolios) Certain Definitions :  Affiliated Fund Assets  means the net assets or Aggregate Net Assets (as applicable) of a Fund of Funds that are invested in Affiliated Funds.  Affiliated Funds  are any fund of John Hancock Trust (JHT), John Hancock Funds II (JHF II) or John Hancock Funds III (JHF III), excluding the following funds of JHT: the Money Market Trust B, 500 Index Trust B, International Equity Index Trust B and Total Bond Market Trust B.  Aggregate Net Assets  of a Fund of Funds means the net assets of the Fund of Funds and the net assets of one or more other Funds of JHT, JHF II or JHF III, but only with respect to and for so long as such other Fund of Funds is managed by the same subadviser as the Fund of Funds.  Other Assets  means the net assets or Aggregate Net Assets, as applicable, of a Fund of Funds that are not invested in Affiliated Funds. Adviser Fee: The Trust will pay the Adviser, as full compensation for all services provided under this Agreement with respect to each Fund of Funds, a fee computed separately for each Fund of Funds as follows (the Adviser Fee). The Adviser Fee for each Fund of Funds has two components: (a) a fee on Affiliated Fund Assets; and (b) a fee on Other Assets. Each such f ee shall be accrued and paid daily to the Adviser for each calendar day. The daily Adviser Fee for each Fund of Funds shall be the sum of the daily fee on Affiliated Fund Assets and the daily fee on Other Assets. Fees shall be paid either by wire transfer or check, as directed by the Adviser. (a) Fee on Affiliated Fund Assets . The fee on Affiliated Fund Assets is stated as an annual percentage of the current value of either the net assets or the Aggregate Net Assets (as applicable) of the Fund of Funds, in each case determined in accordance with the fee schedule set forth below for the Fund of Funds, and that percentage rate (the Applicable Annual Affiliated Funds Fee Rate) is applied to the Affiliated Fund Assets of the Fund of Funds. For each day, the Applicable Annual Affiliated Funds Fee Rate for the Fund of Funds shall be equal to (i) the sum of the amounts determined by applying the annual percentage rates for Affiliated Fund Assets in the fee schedule to the applicable portions of the net assets or Aggregate Net Assets of the Fund of Funds divided by (ii) the net assets or Aggregate Net Assets, as applicable, of the Fund of Funds. The daily fee accrual on Affiliated Fund Assets will be computed by multiplying the fraction of one over the number of calendar days in the year by the Applicable Annual Affiliated Funds Fee Rate, and multiplying this product by the Affiliated Fund Assets of the Fund of Funds. (b) Fee on Other Assets . The fee on Other Assets is stated as an annual percentage of the current value of either the net assets or the Aggregate Net Assets (as applicable) of the Fund of Funds, in each case determined in accordance with the fee schedule set forth below for the Fund of Funds, and that percentage rate (the Applicable Annual Other Assets Fee Rate) is applied to the Other Assets of the Fund of Funds. For each day, the Applicable Annual Other Assets Fee Rate for the Fund of Funds shall be equal to (i) the sum of the amounts determined by applying the annual percentage rates for Other Assets in the fee schedule to the applicable portions of the net assets or Aggregate Net Assets of the Fund of Funds, divided by (ii) the net assets or Aggregate Net Assets, as applicable, of the Fund of Funds. The daily fee accrual on Other Assets will be computed by multiplying the fraction of one over the number of calendar days in the year by the Applicable Annual Other Assets Fee Rate, and multiplying this product by the Other Assets of the Fund of Funds. Net assets, Aggregate Net Assets, Affiliated Fund Assets and Other Assets with respect to a Fund of Funds shall be determined as of the close of business on the previous business day of JHT for JHT Funds, as of the close of business on the previous business day of JHF II for JHF II Funds and as of the close of business on the previous business day of JHF III for JHF III Funds. If, with respect to any Fund of Funds, this Agreement becomes effective or terminates, or if the manner of determining the Applicable Annual Affiliated Funds Fee Rate or the Applicable Annual Other Assets Fee Rate changes, before the end of any month, the fee (if any) for the period from the effective date to the end of such month or from the beginning of such month to the date of termination or from the beginning of such month to the date such change, as the case may be, shall be prorated according to the proportion which such period bears to the full month in which such effectiveness or termination or change occurs. Fee Schedules: Lifecycle Portfolios Rates Applied to Aggregate Net Assets of the Fund of Funds (1) Fund of Funds Affiliated Fund Assets Other Assets First $7.5 billion Excess Over $7.5 billion First $7.5 billion Excess Over $7.5 billion Each Lifecycle Portfolio 0.060% 0.050% 0.510% 0.500% (1) Aggregate Net Assets . For each Lifecycle Portfolio, Aggregate Net Assets include the net assets of all the JHF II Lifecycle Portfolios and the net assets of all the JHT Lifecycle Trusts. The JHT Lifecycle Trusts are: the Lifecycle 2010 Trust, Lifecycle 2015 Trust, Lifecycle 2020 Trust, Lifecycle 2025 Trust, Lifecycle 2030 Trust, Lifecycle 2035 Trust, Lifecycle 2040 Trust, Lifecycle 2045 Trust and Lifecycle 2050 Trust. Lifestyle Portfolios Rates Applied to Aggregate Net Assets of the Fund of Funds (1) Fund of Funds Affiliated Fund Assets Other Assets First $7.5 billion Excess Over $7.5 billion First $7.5 billion Excess Over $7.5 billion Each Lifestyle Portfolio 0.050% 0.040% 0.500% 0.490% (1) Aggregate Net Assets . For each Lifestyle Portfolio, Aggregate Net Assets include the net assets of all the JHF II Lifestyle Portfolios and the net assets of all the JHT Lifestyle Trusts. The JHT Lifestyle Trusts are: the Lifestyle Aggressive Trust, Lifestyle Balanced Trust, Lifestyle Conservative Trust, Lifestyle Growth Trust and Lifestyle Moderate Trust. Retirement Portfolios Rates Applied to Aggregate Net Assets of the Fund of Funds (1) Fund of Funds Affiliated Fund Assets Other Assets First $7.5 billion Excess Over $7.5 billion First $7.5 billion Excess Over $7.5 billion Each Retirement Portfolio 0.060% 0.050% 0.510% 0.500% (1) Aggregate Net Assets . For each Retirement Portfolio, Aggregate Net Assets include the net assets of all the JHF II Retirement Portfolios. Retirement Distribution Portfolios Rates Applied to Aggregate Net Assets of the Fund of Funds (1) Fund of Funds Affiliated Fund Assets Other Assets First $500 million Excess Over $500 million First $500 million Excess Over $500 million Each Retirement Distribution Portfolio 0.060% 0.050% 0.510% 0.500% (1) Aggregate Net Assets . For each Retirement Distribution Portfolio, Aggregate Net Assets include the net assets of all the JHF II Retirement Distribution Portfolios. Alternative Asset Allocation Fund Rates Applied to net assets of the Fund of Funds Fund of Funds Affiliated Fund Assets Other Assets All Asset Levels All Asset Levels Alternative Asset Allocation Fund 0.150% 0.600% Core Diversified Growth & Income Portfolio Core Fundamental Holdings Portfolio Core Global Diversification Portfolio Advisory Fee 0.050% first $500 million of Aggregate Net Assets* 0.040% excess over $500 million of Aggregate Net Assets* *Aggregate Net Assets include the net assets of the following funds: John Hancock Trust American Fundamental Holdings Trust American Global Diversification Trust Core Diversified Growth & Income Trust John Hancock Funds II Core Fundamental Holdings Fund Core Global Diversification Fund Core Diversified Growth &Income Fund
